 1   federal question or (2) there is diversity of citizenship between the parties and the amount in
 2   controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).
 3                  The amount in controversy is an “estimate of the total amount in dispute.” Lewis
 4   v. Verizon Communications, Inc., 627 F.3d 395, 400 (9th Cir. 2010) (citation omitted). In this
 5   circuit, when the amount of damages is unspecified, the removing party must show by a
 6   preponderance of the evidence that the amount in controversy exceeds the jurisdictional
 7   threshold. Id. at 397; Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996)
 8   (“Under this burden, the defendant must provide evidence establishing that it is ‘more likely than
 9   not’ that the amount in controversy exceeds [the jurisdictional amount].”). To determine if the
10   amount in controversy is met, the district court considers the complaint, allegations in the
11   removal petition, and “summary-judgment-type evidence relevant to the amount in controversy,”
12   Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (citation omitted); see also Fritsch
13   v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 788 (9th Cir. 2018) (clarifying
14   amount in controversy not limited to amount at time of removal, at least with respect to future
15   attorneys’ fees), as well as evidence filed in opposition to the motion to remand, Lenau v. Bank of
16   Am., N.A., 131 F. Supp. 3d 1003, 1005 (E.D. Cal. 2015) (citing Cohn v. Petsmart, Inc., 281 F.3d
17   837, 840 n.1 (9th Cir. 2002) (per curiam)). Ultimately, “[w]here doubt regarding the right to
18   removal exists, a case should be remanded to state court.” Matheson v. Progressive Specialty Ins.
19   Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (citation omitted).
20   II.    DISCUSSION
21                  Plaintiff, Raven Duncan, does not specify an amount of damages in her complaint.
22   Compl, ECF No. 1, at 12. Therefore, defendant must show it is more likely than not that the total
23   amount in dispute exceeds $75,000.
24                  In the complaint, plaintiff alleges defendant breached the parties’ contract and the
25   covenant of good faith and fair dealing when it denied plaintiff’s insurance claim after her vehicle
26   was stolen. Id. ¶¶ 18–37. Plaintiff alleges the value of her vehicle was $33,000. Id. ¶ 21. In
27   addition to compensatory damages, plaintiff asks for punitive damages, emotional and mental
28   distress damages, and attorneys’ fees. Id. at 12.
                                                         2
 1          A.      Punitive Damages
 2                  Defendant argues plaintiff’s claim for emotional distress and punitive damages
 3   causes the amount in controversy to exceed $75,000. ECF No. 14 at 6. Punitive damages may be
 4   considered in amount in controversy calculations if they are recoverable under state law. Gibson
 5   v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (citing, inter alia, Bell v. Preferred Life
 6   Assur. Society, 320 U.S. 238, 240 (1943)). In California, punitive damages are recoverable for
 7   implied breach of covenant claims, such as plaintiff’s second claim for violation of the covenant
 8   of good faith and fair dealing. Campbell v. Hartford Life Ins. Co., 825 F. Supp. 2d 1005, 1008
 9   (E.D. Cal. 2011) (citing Cal. Civ. Code § 3294).
10                  “When assessing the probable amount of unspecified punitive damages for
11   jurisdictional purposes, courts may look to verdicts in analogous cases as a reasonable
12   approximation.” Id. (citing Simmons v. PCR Technology, 209 F. Supp. 2d 1029, 1033 (N.D. Cal.
13   2002)). Defendant has identified only one similar case decided by a district court in the Ninth
14   Circuit in which plaintiff’s breach of contract damages were relatively small, and a jury awarded
15   punitive damages in excess of the jurisdictional minimum. Opp’n at 9–10 (citing, inter alia,
16   McCoy v. Progressive West Insurance Company, 2007 WL 2068578 (Mar. 29, 2007) (jury
17   awarded $17,175 on breach of contract and $100,000 in punitive damages)). The other cases
18   defendant cites either do not involve punitive damages or do not contain enough information to
19   determine what portion of the judgment was for punitive damages specifically. See Ellingson
20   Decl., Ex. 2–7. Moreover, defendant has not articulated why the “particular facts that are alleged
21   in the instant case might warrant extraordinary damages.” Scalzo v. Allied Prop. & Cas. Ins. Co.,
22   No. 1:11-CV-00612 LJO, 2011 WL 2709001, at *3 (E.D. Cal. July 11, 2011) (emphasis in
23   original) (citation omitted), report and recommendation adopted, 2011 WL 3418806 (E.D. Cal.
24   July 27, 2011). The record here is insufficient for the court to find that the amount in controversy
25   is met by a preponderance of the evidence based on punitive damages.
26          B.      Emotional Distress Damages
27                  To establish the requisite amount in controversy through emotional distress
28   damages, the defendant bears the same burden as above for punitive damages. Cain v. Hartford
                                                        3
 1   Life & Acc. Ins. Co., 890 F. Supp. 2d 1246, 1250 (2012) (defendant may show emotional distress
 2   damages will satisfy jurisdictional threshold by preponderance of evidence by analogizing to
 3   verdicts in other similar cases). When sufficiently analogous to the case at hand, “settlements and
 4   jury verdicts in similar cases can provide evidence of the amount in controversy.” Mireles v.
 5   Wells Fargo Bank, N.A., 845 F. Supp. 2d 1034, 1055 (C.D. Cal. 2012) (citations omitted).
 6                  Of the cases defendant cites, two involve jury awards in which emotional distress
 7   damages were independently quantified. Opp’n at 9–10 (citing White v. Geico Indemnity Co., 13
 8   Trials Digest 17th 17, 2014 WL 1394317 (Cal. Super. Ct. Mar. 18, 2014); Martinez v. Mercury
 9   Ins. Co., 30 Trials Digest 17th 28, 2014 WL 3845738 (Cal. Super. Ct., June 16, 2014)). One of
10   those awards was overturned on appeal, Martinez v. Mercury Ins. Co., No. B261003, 2016 WL
11   4446576, at *6–7 (Cal. Ct. App., Aug. 24, 2016) (unpublished) (reversing award of $600,000 for

12   emotional distress damages). The court looks to the remaining case, White, as well as an additional

13   case defendant cites in which plaintiff’s claim for the value of his 2001 Dodge Ram pickup truck and

14   emotional distress damages was settled for $190,000. Cortez vs. Farmers Insurance Exchange, 15

15   Trials Digest 10th 8, 2007 WL 968427, at *1–2 (Cal. Super. Ct. Jan. 3, 2007); see also White v. Geico

16   Indemnity Co., 2014 WL 1394317, at *1–2 (Cal. Super. Ct. Mar. 18, 2014) ($326,000 in emotional

17   distress damages awarded where plaintiff’s small claim for vehicle damage wrongfully denied and

18   plaintiff sought treatment for emotional distress). These cases, in which defendants denied insurance

19   claims for vehicle-related loss based on the allegedly erroneous conclusion plaintiff made material

20   misrepresentations, are adequately analogous to the case at hand to signal that emotional distress

21   damages are likely to exceed $42,000 if plaintiff is successful here. See Cain v. Hartford Life & Acc.

22   Ins. Co., 890 F. Supp. 2d 1246, 1250 (C.D. Cal. 2012) (finding three somewhat analogous cases

23   showing emotional distress damages sufficient to meet preponderance of the evidence standard for

24   amount in controversy). Accordingly, defendant has shown by a preponderance of the evidence that

25   the amount in controversy exceeds $75,000, including $33,000 for compensatory damages and more

26   than $42,000 for emotional distress damages.

27

28
                                                         4
 1           C.     Attorneys’ Fees
 2                  Because the court has determined the amount in controversy meets the
 3   jurisdictional minimum on the basis of plaintiff’s potential emotional distress damages, the court
 4   need not reach the question whether plaintiff’s prospective attorney’s fees would also be
 5   sufficient.
 6   III.    JUDICIAL ADMISSION
 7                  Defendant also argues the court should deny the motion to remand, because
 8   plaintiff signed the Joint Status Report, which stated the amount in controversy is over $75,000.
 9   Mot. at 1; JSR, ECF No. 3, at 3, 5. The court also need not reach this issue, because it denies the
10   motion to remand for the reasons stated above.
11   IV.     CONCLUSION
12                  The motion to remand is DENIED. This order resolves ECF No. 8.
13                  IT IS SO ORDERED.
14   DATED: November 20, 2019.
15

16
                                                 UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
